                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

LAKENIA MAHDI,                                )
                                              )
      Plaintiff,                              )
                                              )
      vs.                                     )     CASE NO. 4:19CV183 HEA
                                              )
JULIAN BUSH, et al.,                          )
                                              )
      Defendants.                             )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion to Dismiss, [Doc. No.

7]. Plaintiff opposes the Motion. For the reasons set forth below, the Motion is

granted.



                        Facts and Procedural Background

      This action was filed February 5, 2019 alleging Defendants Julian Bush,

Lyda Krewson, and John W. Hayden, Jr. violated Plaintiff’s First, Fourth, and

Fourteenth Amendment rights. Plaintiff claims officers of the St. Louis

Metropolitan Police Department arrested her and charged her with resisting arrest.

She further contends that she was forced to sign a civil liability release agreement
by a prosecutor in the City Counselor’s Office. The release agreement was

allegedly in exchange for a reduction of the resisting arrest charge.

       Plaintiff’s Complaint asserts three claims: deprivation of rights to petition

the courts in violation of the First Amendment pursuant to 42 U.S.C. § 1983

against all defendants on behalf of a putative class (Count I); declaratory judgment

to void the blanket release contracts based on a violation of public policy against

all defendants on behalf of the putative class (Count II); and deprivation of civil

rights in violation of the Fourth and Fourteenth Amendments against Defendant

Hayden on behalf of Plaintiff Mahdi individually. The Complaint names

Defendant Bush in his individual and official capacities. Defendants Krewson and

Hayden are sued in their official capacities only. Plaintiff voluntarily dismissed

Defendant Bush in his individual capacity on August 1, 2019, as a result, all

defendants are now sued in their official capacities only. 1

       On November 14, 2019, this matter was consolidated with White v. City of

St. Louis, et al., No. 4:18-cv-518 SRC, Scruggs v. City of St. Louis, et al., No.

4:19-cv-00948 RWS, and Ball-Bey v. Chandler, et al., No. 4:18-cv-01364 SPM


1
  Naming a government official in his or her official capacity is the equivalent of naming the
government entity that employs the official, in this case the City of St. Louis. Will v. Michigan
Dep’t of State Police, 491 U.S. 58, 71 (1989). See Parrish v. Ball, 594 F.3d 993, 997 (8th Cir.
2010) (official-capacity suit against municipal official is suit against municipality; Sours v. Karr,
No. 18-2814, 2019 WL 6704668, at *1 (8th Cir. Dec. 10, 2019).




                                                  2
[Doc. No. 21]. After consolidation, Judge Clark entered a Memorandum and Order

in the instant case. Judge Clark dismissed Count III of Plaintiff’s Complaint

against John W. Hayden, Jr. in his official capacity. Judge Clark then

unconsolidated these cases.

      In his Memorandum and Order, Judge Clark set out the background,

standard of review, and Plaintiff’s allegations. The Court will reiterate the alleged

facts that are applicable to this motion.

                                      Discussion

          In deciding a motion to dismiss pursuant to Rule 12(b)(6), a court

assumes all facts in the complaint to be true and construes all reasonable inferences

from those facts in the light most favorable to the complainant. Morton v. Becker,

793 F.2d 185, 187 (8th Cir. 1986). In doing so, however, a court need not accept as

true wholly conclusory allegations, Hanten v. Sch. Dist. of Riverview Gardens, 183

F.3d 799, 805 (8th Cir. 1999), or legal conclusions drawn by the pleader from the

facts alleged, Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990).

A court may consider the complaint, matters of public record, orders, materials

embraced by the complaint, and exhibits attached to the complaint in deciding a

motion to dismiss under Rule 12(b)(6). Porous Media Corp. v. Pall Corp., 186

F.3d 1077, 1079 (8th Cir. 1999).




                                            3
      To survive a motion to dismiss, a complaint must contain “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). Although a complaint need not contain “detailed factual

allegations,” it must contain facts with enough specificity “to raise a right to relief

above the speculative level.” Id. at 555. “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements,” will not pass muster

under Twombly. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 555). In sum, this standard “calls for enough fact[s] to raise a reasonable

expectation that discovery will reveal evidence of [the claim].” Twombly, 550 U.S.

at 556.

          The Constitution protects every citizen's right to seek redress in the courts.

Christopher v. Harbury, 536 U.S. 403, 413–15, 122 S.Ct. 2179, 153 L.Ed.2d 413

(2002). “This right applies not only to the actual denial of access to the courts, but

also to situations in which the plaintiff has been denied meaningful access by some

impediment put up by the defendant.” Scheeler v. City of St. Cloud, 402 F.3d 826,

830 (8th Cir.2005). Section 1983 provides a remedy for an individual who has

been denied access to the courts. Id.

      To establish a claim that a government official violated the plaintiff's

constitutional right to access the courts, the plaintiff must make three showings.

First, the plaintiff must have a viable cause of action that she could have raised but


                                             4
for the government official's obstructive actions. Harbury, 536 U.S. at 415–16.

Second, a state actor must have obstructed the plaintiff from meaningfully

accessing the courts. Id. at 413–14. Third, the state actor must have acted

recklessly or intentionally. Scheeler, 402 F.3d at 830–31.

          To proceed with an access-to-the-courts claim, Plaintiff must explain how

she was “actually injured” with regard to a “nonfrivolous and arguably meritorious

underlying legal claim.” White v. Kautzky, 494 F.3d 677, 680 (8th Cir. 2007)

(citing Harbury, 536 U.S. at 413. A plaintiff alleging denial of access to the courts

must “state the underlying claim in accordance with Federal Rule of Civil

Procedure 8(a), just as if it were being independently pursued,” and then prove the

claim. Harbury, 536 U.S. at 417–18.

          As this case now stands, the only claims remaining are Counts I and II, as

Count III has been dismissed. These claims are brought against the City of St.

Louis.2 Plaintiff claims within the allegations of her Complaint that she has been

subjected to numerous civil rights violations, however, it appears that the only

“underlying” claim Plaintiff alleges to support her denial of access to the court

claim is the excessive force claim against the City, which does not appear to be a

viable claim at this time since it has been dismissed by Judge Clark in his

November 14, 2019 Memorandum and Order.


2
    See, supra, footnote 1.
                                            5
      While it may be that Plaintiff could state various viable underlying claims to

support her denial of meaningful access to the courts in violation of the First

Amendment claim, the Complaint currently before the Court fails to do so. For

example, If Plaintiff is relying on the excessive force claim as a viable underlying

legal claim, Plaintiff fails to identify any specific state actors who allegedly

violated her civil rights through excessive force, which may give rise to a viable

Section 1983 cause of action. Additionally, Plaintiff failed to state a municipal

policy and/or practice which was the moving force behind the alleged excessive

force, i.e. a direct causal link between a municipal policy and the alleged

constitutional deprivation, as found by Judge Clark, which may have given rise to a

municipal claim. Likewise, Plaintiff alleges no state law claims which could set

out viable underlying claims. Under Rule 8 Federal Rules of Civil Procedure,

Plaintiff is required to set forth a short and plain statement of the claims showing

that she is entitled to relief. Count I will be dismissed.

      As to Count II, Plaintiff’s claim for declaratory and injunctive relief must be

dismissed. Count II necessarily relies upon Count I, arguing that the policies

identified in Count I are void as against public policy. Because Count I is subject

to dismissal, Count II must be dismissed as well.

                                     Conclusion




                                           6
      In her response to the Motion to Dismiss, Plaintiff states that she “seeks

leave to file a full count complaint…” While the Court is unclear as to the

meaning of this statement, Plaintiff will be given leave to file an amended

complaint. The Court admonishes Plaintiff to adhere to the pleading requirements

articulated herein, and to further pay particular attention to the requirements of

Rules 8, 12, and 23 (in the event Plaintiff seeks to attempt to plead a class action)

of the Federal Rules of Civil Procedure.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 7], is granted.

      IT IS FURTHER ORDERED that Plaintiff is given 14 days from the date

of this order to file an Amended Complaint.

      Dated this 17th day of December, 2019.




                                        ___________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                           7
